201 F.2d 367
CONTINENTAL CASUALTY COMPANY, a Corporation,v.HOUDRY PROCESS CORPORATION, a Corporation.
No. 4444.
United States Court of Appeals Tenth Circuit.
December 12, 1952.

Appeal from the United States District Court for the Northern District of Oklahoma.
W. B. Handley, Dallas, Tex., and B. W. Tabor, Tulsa, Okl., for appellant.
John D. M. Hamilton, Philadelphia, Pa., and Villard Martin and Garrett Logan, Tulsa, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
Appeal dismissed December 12, 1952, on motion of appellant.